I concur in the result reached by Judge Herman, but solely upon the ground that the jury found against the defendants upon evidence fully warranting that finding; that there is no error in the record warranting the disturbing of that finding, and that therefore judgment was properly rendered upon the verdict. I am of the opinion that we should not, in the light of this record, decide as a matter of law that Mrs. Cook was guilty of contributory negligence constituting the proximate cause of her being injured. *Page 236